Citation Nr: 0531420	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  04-14 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus, 
type II.  

2.  Entitlement to service connection for the residuals of a 
stroke, including coronary artery disease and peripheral 
vascular disease, to include as secondary to service-
connected diabetes mellitus, type II.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel




INTRODUCTION

The appellant had active military service from December 1962 
to September 1966.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2003 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Lincoln, Nebraska.                 


FINDINGS OF FACT

1.  The appellant does not have hypertension that is related 
to his military service or his service-connected diabetes 
mellitus, type II.  

2.  The appellant does not have residuals of a stroke, to 
include coronary artery disease and peripheral vascular 
disease, that are related to his military service or his 
service-connected diabetes mellitus, type II.   


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
military service, and is not proximately due to or the result 
of service-connected diabetes mellitus, type II.  38 U.S.C.A. 
§§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2005).    

2.  The residuals of a stroke, to include coronary artery 
disease and peripheral vascular disease, were not incurred in 
or aggravated by active military service, and are not 
proximately due to or the result of service-connected 
diabetes mellitus, type II.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2005).   



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Regulations 
implementing the VCAA are applicable to the appellant's 
claims.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2005).

In February 2003, the appellant filed claims for entitlement 
to service connection for diabetes mellitus, type II, and for 
service connection for hypertension and the residuals of a 
stroke, to include as secondary to diabetes mellitus, type 
II.  Thus, in February 2003, the RO sent the appellant a 
letter.  However, in the February 2003 letter, the RO 
notified the appellant of the types of evidence that he 
needed to submit to support a claim for service connection on 
a direct basis, rather than on a secondary basis.  It was not 
until December 2003, after the RO granted service connection 
for diabetes mellitus, type II, and after the original rating 
action on appeal was promulgated with respect to the issues 
of entitlement to service connection for hypertension and the 
residuals of a stroke, to include as secondary to diabetes 
mellitus, type II, that the RO provided notice to the 
appellant regarding the types of evidence that he needed to 
submit to support a claim for service connection on a 
secondary basis, and the evidence that VA would obtain on his 
behalf.  See Pelegrini v. Principi, 17 Vet. App. 412 (2004).  
Nevertheless, in regard to the aforementioned issues on 
appeal, there is no indication that there is additional 
evidence that has not been obtained and that would be 
pertinent to the present claims.  In addition, the appellant 
has been afforded the opportunity to present evidence and 
argument in support of the claims.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Moreover, the appellant 
has also been notified of the applicable laws and regulations 
that set forth the criteria for entitlement to service 
connection for hypertension and the residuals of a stroke, to 
include as secondary to service-connected diabetes mellitus, 
type II.  The discussions in the statement of the case and 
the supplemental statement of the case have further informed 
the appellant of the information and evidence necessary to 
warrant entitlement to the benefits sought.   


In regard to the appellant's claims for service connection 
for hypertension and the residuals of a stroke, to include as 
secondary to service-connected diabetes mellitus, type II, 
the RO sent the appellant a letter in February 2003 in which 
he was notified of the types of evidence that he needed to 
submit to support a claim for service connection on a primary 
basis, and the development the VA would undertake.  See 
Quartuccio, 16 Vet. App. at 183.  In addition, the RO sent 
the appellant a letter in December 2003 in which he was 
notified of the types of evidence that he needed to submit to 
support a claim for service connection on a secondary basis, 
and the development the VA would undertake.  Id.  The letters 
specifically informed the appellant what was needed from him 
and what VA would obtain on his behalf.  Id.  Moreover, the 
April 2004 statement of the case provided the appellant with 
the text of the relevant portions of the VCAA, as well as the 
implementing regulations.  Therefore, in light of the above, 
the Board finds that the VA's duty to notify has been fully 
satisfied with respect to the claims for service connection 
for hypertension and the residuals of a stroke, to include as 
secondary to service-connected diabetes mellitus, type II, 
and that any defect with respect to the VCAA notice 
requirement in this case was harmless error.  Simply put, in 
this case, the claimant was provided every opportunity to 
submit evidence.  He was also provided with notice of the 
appropriate law and regulations pertinent to his service 
connection claims, on a primary and secondary basis.  He was 
further provided notice of what evidence he needed to submit, 
and notice of what evidence VA would secure on his behalf.  
He was given ample time to respond.  Hence, not withstanding 
Pelegrini, to allow the appeal to continue would not be 
prejudicial error to the claimant.  Under the facts of this 
case, "the record has been fully developed," and "it is 
difficult to discern what additional guidance VA could have 
provided to the veteran [appellant] regarding what further 
evidence he should submit to substantiate his claim."  
Conway v. Principi, 353 F.3d. 1369 (Fed. Cir. 2004).  Thus, 
VA's duty to notify has been fulfilled.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 C.F.R. § 
3.159(c).  The duty to assist includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  In this regard, 
in November 2003 and February 2004, the appellant underwent 
VA examinations which were pertinent to his service 
connection claims.  There is no outstanding evidence to be 
obtained, either by VA or the appellant.  Consequently, given 
the standard of the new regulation, the Board finds that VA 
did not have a duty to assist that was unmet.  The Board also 
finds, in light of the above, that the facts relevant to this 
appeal have been fully developed and there is no further 
action to be undertaken to comply with the provisions of the 
regulations implementing the VCAA.  Therefore, the appellant 
will not be prejudiced as a result of the Board proceeding to 
the merits of the claims.  See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the appellant, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  
In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).    

II.  Factual Background

The appellant's service medical records are negative for any 
complaints or findings of hypertension, a stroke, and/or the 
residuals of a stroke, to include coronary artery disease and 
peripheral vascular disease.  The records show that in 
September 1966, the appellant underwent a RFAD (release from 
active duty) examination.  At that time, the appellant's 
heart and vascular system were clinically evaluated as 
"normal."     

In March 2003, the RO received private medical records, from 
September 1994 to October 2002.  The records show that in 
September 1994, the appellant was seen for a blood pressure 
check.  The assessment was hypertension.  The remaining 
records show intermittent treatment for the appellant's 
diagnosed hypertension.  The records also reflect that in 
April 1996, the appellant was diagnosed with arteriosclerotic 
heart disease and diabetes.  According to the records, in 
July 1998, it was reported that the appellant had been 
admitted to a private hospital for a transient ischemic 
attack which advanced to a cerebrovascular accident.  An 
echocardiogram showed dissecting left venous arterial 
occlusion.  The records further show that in August 1998, the 
appellant underwent a follow-up evaluation.  The diagnoses 
were the following: (1) status post recent acute stroke, (2) 
known peripheral vascular disease, (3) diabetes mellitus, and 
(4) myocardial infarction approximately 15 years ago.  The 
records also reflect that in March 2000, the appellant was 
diagnosed with known coronary artery disease.  

By an October 2003 rating action, the RO granted the 
appellant's claim of entitlement to service connection for 
diabetes mellitus, type II.  At that time, the RO assigned a 
20 percent disability evaluation for the appellant's service-
connected diabetes mellitus, type II, effective from February 
6, 2002.   

In November 2003, the appellant underwent a VA examination 
which was conducted by a physician's assistant.  At that 
time, the appellant stated that he had his first myocardial 
infarction 20 years ago at the age of 40, and soon after, he 
was diagnosed with hypertension.  At the time of the 
appellant's heart attack, he had an angiogram performed which 
showed some blockage, but nothing was necessarily done at 
that time, except for cardiac rehabilitation.  The examiner 
noted that the appellant had been followed by his private 
doctor ever since then to keep a check on his blood pressure, 
and that the appellant had been on a variety of different 
anti-hypertensives and medications for his blood pressure.  
According to the examiner, in 1994, the appellant was 
diagnosed with diabetes, and in 1998, he had a stroke.  
Following the appellant's stroke, he was unable to walk and 
he had virtual complete paralysis of the right upper and 
lower extremities, and a little bit of facial drooping and 
dysphasia.  The appellant had regained most of his muscle 
strength back in his leg and right shoulder, but he did have 
problems from about the elbow down.  The appellant had walked 
with a cane ever since.  The examiner stated that according 
to the appellant, after his stroke, he developed some 
peripheral arterial disease in the his lower extremities.  
The examiner indicated that he saw in the notes where the 
appellant was having problems in the right lower extremity 
two years prior to the stroke.  

Following the physical examination, the diagnoses were (1) 
diffuse atherosclerotic vascular disease, including 
peripheral arterial disease and coronary artery disease, and 
cerebrovascular disease; (2) diabetes mellitus, type II; and 
(3) hypertension.  The physician's assistant stated

Comments in regards to his vascular 
issues being a complication of his 
diabetes, it is certainly a well-known 
fact diabetes has a great deal to do with 
the deterioration of the arterial 
vasculature, but it is difficult in this 
patient to really totally blame or really 
consider diabetes the major contributor, 
since his heart attack and hypertension 
have developed over 10 years prior to his 
diagnosis of diabetes.  His diabetes the 
first couple of years seemed to be 
somewhat poorly controlled but in later 
years his hemoglobin A1cs have looked 
very well and so they seem to be well 
controlled, although the patient states 
he never checks his blood sugars, but 
hemoglobin A1c a year and a half ago was 
6.4.  I did see one from about three 
years ago, which was 5.3.  The hemoglobin 
A1cs in the first three years of his 
diabetes were very elevated in the area 
of 9, so the diabetes were very 
controlled.  Better control does not 
necessarily mean that the diabetic 
process is on hold and stopped causing 
complications.  This has been well 
established as not being true.  The 
diabetes can be very well controlled but 
still tends to cause the deterioration of 
various organs, including the arterial 
deterioration.  But this gentleman's 
vascular disease, I think, has been going 
on much longer than the process of 
diabetes.  Overall, atherosclerotic 
vascular disease is a very long, ongoing 
process, which has been developing over 
many years.  The development of diabetes 
does not seem to develop over as lengthy 
period of time, such as the vascular 
disease.  Consequently, I do not believe 
that this gentleman's stroke, even though 
it came approximately four years after 
his diagnosis of diabetes, is caused 
directly from diabetes.  I believe that 
this is a process, which has been going 
on for many years, and even prior to his 
development of diabetes.  Overall, I 
believe that his diabetes is likely 
playing some role in his overall poor 
vascular disease, but I still do not 
believe that it is a major contributor of 
his entire systemic vasculature 
breakdown.  Consequently, I do not 
believe his diabetes is the cause of his 
vascular problems.  Do I believe it is 
aggravating it?  Yes, but I believe it is 
not the major contributor.  I believe, as 
mentioned earlier, that this process has 
been going on long before diabetes was 
developing in this individual.  

In February 2004, the appellant underwent a VA examination 
which was conducted by a physician.  At that time, the 
physician stated that he had reviewed the appellant's claims 
file, including the November 2003 VA examination report.  The 
physician indicated that according to the appellant, he was 
diagnosed with type II diabetes about 10 to 12 years ago and 
had a stroke about five and a half years ago, which left him 
with a residual right-sided hemiparesis.  The appellant noted 
that he had obtained about a 50 percent return of function on 
the right side.  He indicated that he had a heart attack 
approximately 21 years ago, and that his hypertension was 
diagnosed during that period of time.  The appellant reported 
that he had no feeling in his right arm and leg.  The VA 
physician reported that the appellant continued to have 
slight numbness and tingling in his legs and feet, which 
according to the appellant, started approximately five to 
seven years after his discharge.  The appellant also noted 
that he had some decrease in sensation in the left hand and 
fingers prior to his stroke.  The appellant stated that the 
numbness and tingling had been coming and going in the legs 
and feet since then, but more now in the left leg, and 
occasionally in the left fingertips.  

Following the physical examination, the diagnoses were (1) 
diffuse atherosclerotic vascular disease, with peripheral 
arterial disease and coronary artery disease, and a previous 
stroke, which left the appellant with residuals of a right-
sided hemiparesis that involved the right upper and lower 
extremities; (2) paresthesias, occasional in the fingertips 
of the left hand; (3) type II diabetes; and (4) longstanding 
hypertension.  The VA physician reviewed the claims file, to 
include the physician assistant's opinion in February 2004.  
The VA physician stated that

hypertension was diagnosed around 21 
years ago and the veteran was diagnosed 
with diabetes about 10 to 12 years ago.  
Therefore, this veteran's hypertension 
does not appear to have any relationship 
to his diabetes.  The reasons for this 
comment are that the hypertension 
presented about 10 years prior to his 
onset of diabetes, making it not likely 
secondary to the diabetes itself.

...The physician's assistant who saw this 
veteran late last year said that [the 
residuals of the stroke] do not relate to 
the diabetes but says that the diabetes 
does aggravate his vascular disease.  
This examiner agrees with that statement 
in principle, as it is well known that 
over time diabetes can certainly cause 
vascular disease.  The veteran's 
residuals of his stroke now appear to be 
his continuing right-sided hemiparesis 
and this would be directly related to his 
stroke, and not his diabetes.  It is this 
examiner's opinion that it would be 
impossible to determine how the diabetes 
is playing into the veteran's stroke 
residuals, as right now they only appear 
to be due to the stroke.  Sensation 
changes are marked in the right upper and 
lower extremities and it would be 
impossible to determine what part 
diabetes would play into this as there is 
no way to separate out or delineate 
these.  It is certainly feasible that 
diabetes is playing into this, but again, 
it would be impossible to determine how 
as there is no way to delineate or 
separate out or examine specifically for 
these symptoms secondary to the stroke vs 
diabetic complications.  At this point in 
time, it appears that the veteran's right 
upper and lower hemiparesis is directly 
secondary to his stroke as being 
residuals.  

...it is not possible to determine [how the 
veteran's residuals of stroke aggravated 
the service-connected diabetes] as 
medical science has not advanced far 
enough to separate out and delineate each 
of these issues.  Anything further would 
be speculation.     

In March 2004, the RO received VA Medical Center (VAMC) 
outpatient treatment records, from July 2003 to March 2004.  
The records show intermittent treatment for the appellant's 
diabetes mellitus, hypertension, and residuals of stroke, 
including coronary artery disease and peripheral vascular 
disease.

By a March 2004 rating action, the RO granted service 
connection for peripheral neuropathy of the left upper 
extremity, as secondary to the service-connected diabetes 
mellitus, type II.  At that time, the RO assigned a 10 
percent disability rating for the appellant's service-
connected peripheral neuropathy of the left upper extremity, 
effective from February 6, 2002.  

In May 2004, the RO received records from the Social Security 
Administration (SSA), which included a Disability 
Determination and Transmittal Report, dated in November 1998.  
The Disability Determination and Transmittal Report shows 
that the appellant was awarded SSA disability benefits for 
late effects of cerebrovascular accident, right hemiparesis.  
The SSA records include private medical records, from July to 
November 1998, which show treatment for the appellant's 
stroke and subsequent residuals thereof, including right 
hemiparesis.  

II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Direct service connection 
requires a finding that there is a current disability that 
has a definite relationship with an injury or disease or some 
other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).  In such instances, a grant of service connection is 
warranted only when "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  38 C.F.R. § 3.303(d).

Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and a cardiovascular-renal disease, to 
include hypertension, becomes manifest to a degree of at 
least 10 percent within one year from the date of termination 
of service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such a disorder during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2005).

Service connection may also be established on a secondary 
basis for a disability which is shown to be proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show that a 
current disability exists, and that the current disability 
was either caused by a service-connected disability or 
aggravated by a service- connected disability.  Id.; Allen v. 
Brown, 7 Vet. App. 439, 488 (1995) (en banc).  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that, when aggravation of a veteran's non-service-connected 
disability is proximately due to or the result of a service-
connected disease or injury, it too shall be service 
connected, at least to the extent of the aggravation.  Allen, 
7 Vet. App. at 439.

In this case, the appellant contends that his currently 
diagnosed hypertension and residuals of a stroke, to include 
coronary artery disease and peripheral vascular disease, are 
secondary to his service-connected diabetes mellitus, type 
II.  In the alternative, the appellant maintains that his 
hypertension and residuals of a stroke, to include coronary 
artery disease and peripheral vascular disease, are related 
to his period of active military service.  In this regard, 
lay statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
Layno v. Brown, 6 Vet. App. 465 (1994); see also Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995).  However, when the 
determinative issues involve a question of medical causation, 
only individuals possessing specialized training and 
knowledge are competent to render an opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
show that the appellant possesses medical expertise, nor is 
it contended otherwise.  Therefore, his opinion that his 
currently diagnosed hypertension and residuals of a stroke, 
to include coronary artery disease and peripheral vascular 
disease, are either related to service or secondary to his 
service-connected diabetes mellitus, type II, is not 
competent evidence.  

In regard to the appellant's claims on a primary basis, the 
Board finds that the appellant's currently diagnosed 
hypertension and residuals of a stroke, to include coronary 
artery disease and peripheral vascular disease, are not the 
result of injury or disease incurred in, or aggravated by, 
his military service.  In this regard, the appellant's 
service medical records are negative for any complaints or 
findings of hypertension, a stroke, and/or the residuals of a 
stroke, to include coronary artery disease and peripheral 
vascular disease.  In addition, the appellant's September 
1966 RFAD examination showed that at that time, the 
appellant's heart and vascular system were clinically 
evaluated as "normal."        

In the instant case, treatment for hypertension is first 
noted in September 1994, approximately 28 years after the 
appellant's separation from the military.  Moreover, the 
evidence of record reflects that in July 1998, approximately 
32 years after the appellant's discharge, the appellant had a 
stroke and underwent subsequent treatment for coronary artery 
disease and peripheral vascular disease.  

In light of the above, there is no competent medical evidence 
of record which links the appellant's currently diagnosed 
hypertension and residuals of a stroke, to include coronary 
artery disease and peripheral vascular disease, to service, 
or to any incident of service, despite his assertions that 
such a causal relationship exists.  This lack of cognizable 
evidence is particularly dispositive as the first medical 
evidence of record for treatment for these disorders is 28 
years or more after his separation from the military.  See 
cf. Mense v. Derwinski, 1 Vet. App. 354 (1991).  As there is 
no evidence of hypertension, a stroke, and/or residuals of a 
stroke, to include coronary artery disease and peripheral 
vascular disease, during the appellant's period of active 
military service, or hypertension or coronary artery disease 
within one year subsequent to service discharge, and there is 
no evidence which provides the required nexus between 
military service and hypertension and/or residuals of a 
stroke, to include coronary artery disease and peripheral 
vascular disease, service connection for these disorders on a 
direct basis is not warranted.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995)    

In regard to the appellant's claim for service connection for 
hypertension on a secondary basis, although the evidence of 
record shows that the appellant has been currently diagnosed 
with hypertension, the evidence of record does not show that 
his hypertension was caused or made worse by his service-
connected diabetes mellitus, type II.  In this regard, in the 
February 2004 VA examination report, the physician opined 
that the appellant's hypertension did not appear to have any 
relationship to his diabetes.  In support of his opinion, the 
VA physician noted that the appellant's hypertension 
presented about 10 years prior to his onset of diabetes, 
making it not secondary to the diabetes.  Accordingly, as 
there is no evidence showing that the appellant's 
hypertension was caused or made worse by his service-
connected diabetes mellitus, type II, the Board finds that 
the preponderance of the evidence is against the appellant's 
claim for service connection for hypertension, secondary to 
service-connected diabetes mellitus, type II.  Thus, service 
connection for this disorder must be denied.  

In regard to the appellant's claim for service connection for 
the residuals of a stroke, to include coronary artery disease 
and peripheral vascular disease, secondary to the appellant's 
service-connected diabetes mellitus, type II, while the 
evidence of record does not show that the appellant's 
currently diagnosed residuals of a stroke, to include 
coronary artery disease and peripheral vascular disease, were 
caused by his service-connected diabetes mellitus, type II.  
In this regard, there is no evidence showing that the 
appellant's residuals of a stroke, to include coronary artery 
disease and peripheral vascular disease, were caused by his 
service-connected diabetes mellitus, type II.  In the 
November 2003 VA examination report, the physician's 
assistant opined that the appellant's stroke, even though it 
came approximately four years after his diagnosis of 
diabetes, was caused directly from diabetes.  According to 
the physician's assistant, he believed that the appellant's 
stroke was a process which had been going on for many years, 
and even prior to his development of diabetes.  In the 
February 2004 VA examination report, the VA physician found 
that the numbness and tingling of the appellant's fingertips 
was due to his service-connected diabetes mellitus; however 
by a March 2004 rating action, the RO granted service 
connection for peripheral neuropathy of the left upper 
extremity, as secondary to the service-connected diabetes 
mellitus, type II.  Thus, there is no evidence showing that 
the appellant's residuals of a stroke, to include coronary 
artery disease and peripheral vascular disease, other than 
neuropathy of the left upper extremity, were caused by his 
service-connected diabetes mellitus, type II.

The November 2003 physician's assistant opined that the 
appellant's diabetes was aggravating his vascular disease, 
but that it was not a major contributor.  However, in the 
February 2004 VA examination report, in regard to the opinion 
from the physician's assistant that the appellant's diabetes 
aggravated the appellant's vascular disease, although the VA 
physician stated that he agreed with that statement in 
principle, upon a review of the appellant's specific 
symptoms, the appellant's residuals of his stroke currently 
appeared to be his continuing right-sided hemiparesis, which 
was directly related to his stroke, and not to his diabetes.  
According to the VA physician, sensation changes were marked 
in the right upper and lower extremities and it would be 
impossible to determine what part diabetes would play into 
that, as there was no way to separate out or delineate those 
symptoms.    

By law, the Board is obligated under 38 U.S.C.A. § 7104(d) 
(West 2002) to analyze the credibility and probative value of 
all evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the veteran.  
See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996).

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  However, the Court has held that the Board may not 
reject medical opinions based on its own medical judgment.  
See Obert v. Brown, 5 Vet. App. 30 (1993).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicator  . 
. .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).

In this case, there are two competent medical authorities 
offering their opinion on this matter: the physician's 
assistant who conducted the November 2003 VA examination, and 
the physician who conducted the February 2004 VA examination.  
The Board places greater weight of probative value on the 
opinion of the VA physician than it does on the opinion from 
the physician's assistant due, in part, to the difference in 
expertise level between the physician and the physician's 
assistant.

The Board cannot reject the opinion of the physician's 
assistant merely because of his training.  See Goss v. Brown, 
9 Vet. App. 109 (1996) (noting that to qualify as an expert, 
a person need not be licensed to practice medicine, but just 
have special knowledge and skill in diagnosing and treating 
human ailments); see also Black v. Brown, 10 Vet. App. 297, 
284 (1997) (finding that in evaluating the probative value of 
medical statements, the Board looks at factors such as the 
individual knowledge and skill in analyzing the medical 
data). 

In the November 2003 VA examination report, although the 
physician's assistant opined generally that the appellant's 
diabetes was aggravating his vascular disease, he did not 
provide specific examples of how the appellant's diabetes was 
aggravating his vascular disease.  The physician's assistant 
did not discuss how the symptoms of the appellant's residuals 
of a stroke, to include any symptoms from his coronary artery 
disease and peripheral vascular disease, were specifically 
aggravated by his diabetes.  Thus, the specific extent of the 
aggravation was not defined.  See Allen, 7 Vet. App. at 439.  
On the other hand, the physician from the appellant's 
February 2004 VA examination, specifically discussed the 
symptoms of the appellant's stroke.  In this regard, the VA 
physician noted that the residuals of the appellant's stroke 
currently were continuing right-sided hemiparesis, which was 
directly related to his stroke, and not to his diabetes.  The 
physician noted that it would be impossible to separate out 
which part of the sensation changes in the right upper and 
lower extremities were due to the appellant's stroke and 
which part of those symptoms were due to his diabetes and 
stated that anything further would be speculation.  In this 
regard, the Board notes that a finding of service connection 
may not be based on a resort to speculation or even remote 
possibility.  See 38 C.F.R. § 3.102 (2005).  

In light of the above, the Board does not find the opinion 
from the physician's assistant to be persuasive and concludes 
that the preponderance of the evidence is against a finding 
that the residuals of a stroke, to include coronary artery 
disease and peripheral vascular disease, were caused or made 
worse by the appellant's service-connected diabetes mellitus, 
type II.  As such, the benefit sought on appeal is denied.  

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the appellant's claims, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).     


ORDER

Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus, 
type II, is denied.  

Entitlement to service connection for the residuals of a 
stroke, including coronary artery disease and peripheral 
vascular disease, to include as secondary to service-
connected diabetes mellitus, type II, is denied.  



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


